Appellant has filed an urgent petition for a rehearing, in which it is insisted, among other things, "that the respondent neither in the lower court nor in the brief *Page 342 
or oral argument before this court, at any time did not urge that the respondent was not a corporation, and for this reason no suit could be maintained against it."
As we pointed out in our opinion, the defendant demurred to the complaint in the lower court upon several grounds, among which was that the defendant has no legal capacity to be sued.
On page 21 of respondent's brief in this court we think it clearly appears that it was the theory that the respondent had no legal capacity to sue or be sued. Among other things, it is said: "The statute authorizing the creation of the Washoe County Public Hospital does not confer upon said hospital, or upon the trustees thereof, the power to sue or to be sued."
In our opinion we said: "In the instant case, the question is whether the defendants can be sued at all." That was the only question we undertook to determine.
We think we decided a question presented and one which disposed of the case, and that our conclusion was correct.
Petition denied. *Page 343